

115 HRES 1168 IH: Commemorating the 100th anniversary of Polish independence.
U.S. House of Representatives
2018-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1168IN THE HOUSE OF REPRESENTATIVESDecember 3, 2018Ms. Kaptur (for herself, Mrs. Walorski, Mr. Lipinski, Mr. Smith of New Jersey, Mr. Fitzpatrick, Mrs. Dingell, Mr. Higgins of New York, Mr. Quigley, Mrs. Comstock, Mr. Sensenbrenner, Mr. Sires, and Mr. Diaz-Balart) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCommemorating the 100th anniversary of Polish independence.
	
 Whereas a shared commitment to democratic principles, freedom, rule of law, and human rights form the foundation of the close United States-Polish relationship, as well as the deep resolve to the North Atlantic military alliance and the transatlantic relationship to ensure security in Europe and globally;
 Whereas the United States-Polish friendship precedes the birth of the United States, where Polish generals Taddeus Kosciuszko and Casimir Pulaski bravely fought for independence and freedom for both the United States and Poland;
 Whereas the democratic values of the United States and Poland go back to the 1700s; Whereas, on May 3, 1791, Poland adopted the first constitution in Europe based on the ideas of liberty and constitutional monarchy, which paved the way for future democratic reforms and equal rights for all;
 Whereas in October 1795, Poland was invaded and succumbed to the third partition between the Russian Empire, the Kingdom of Prussia, and the Habsburg Monarchy, and as a result lost its sovereignty for the next 123 years;
 Whereas Poles’ perseverant fight to regain independence culminated in the November Uprising of 1830 and the January Uprising of 1863, in which hundreds of Poles sacrificed their lives to help rebuild Poland’s sovereignty;
 Whereas Poland’s national identity was preserved through fostered education and economic empowerment of the masses, coined in the organic work ideology, that recognized modernization of the Polish society as a prerequisite for preservation of Polish nationhood;
 Whereas President Woodrow Wilson’s and Igancy Pa­de­rew­ski’s advocacy for the cause of Poland’s independence were critical for the recognition of Polish sovereignty after the end of the First World War;
 Whereas, on November 11, 1918, the Regency Council of Poland named Jozef Pilsudski the Commander in Chief of Poland and entrusted him to build a government for the newly reconstituted Poland, marking the formation of the Second Republic of Poland;
 Whereas heroic Polish resistance fighters and soldiers fought in World War II against tyranny on all fronts and at home only to find that liberation from the Nazis became domination by the Soviet Union;
 Whereas Poland’s solidarity movement headed by Lech Walesa led to the ultimate defeat of communism and the fall of the Soviet Empire, and paved the way for the blessings of liberty for millions of Europeans;
 Whereas Poland joined the community of democracies and availed itself of democratic principles by acceding to the NATO alliance in 1999 and the European Union in 2004; and
 Whereas up to 10 million Polish-Americans continue to make remarkable and valued contributions to the Nation, including serving in political leadership, fighting for liberty in the armed forces, building America’s future in factories, and leading in creative and economic innovation: Now, therefore, be it
	
 That the House of Representatives— (1)commemorates the 100th anniversary of Polish independence and values the opportunity to remember the historic events and brave individuals that brought about reconstitution of Poland’s sovereignty;
 (2)honors the courage and sacrifice of the people of Poland, who did not lose their determination to advance the cause of Polish independence during 123 years of partitions; and
 (3)reaffirms the close bonds between Poland and the United States based on the love of freedom, thirst for liberty, and shared commitment to rule of law, as well as a strong military cooperation to create a more secure and democratic world.
			